UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1868


HERBERT CLARK, III,

                Plaintiff - Appellant,

          v.

PATRICK J. MURPHY, Acting Secretary of the Army,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cv-00565-FL)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herbert Clark, III, Appellant Pro Se.     Kimberly Ann Moore,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Herbert   Clark,   III,    appeals   the    district    court’s   order

accepting the recommendation of the magistrate judge, granting

summary judgment to Defendant, and upholding the final decision

of the Army Board for Corrections of Military Records (“Board”),

which denied Clark’s request to make corrections to his military

records.    Under the Administrative Procedures Act this court’s

review of a Board’s decision is “quite limited” and we may only

set aside the Board’s decision if it is arbitrary, capricious,

or not based on substantial evidence.           Randall v. United States,

95 F.3d 339, 348 (4th Cir. 1996); see Chappell v. Wallace, 462

U.S. 296, 303 (1983).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Clark v. Murphy, No. 5:14-cv-00565-FL

(E.D.N.C. June 2, 2016).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would    not   aid   the

decisional process.



                                                                    AFFIRMED




                                    2